Citation Nr: 0517999	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for splenectomy.

2.  Entitlement to an initial (compensable) evaluation for 
residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1986 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for 
splenectomy at 20 percent disabling and appendectomy at a 
non-compensable evaluation.

In its rating decisions dated in December 2004 and March 
2005, the RO also denied  service connection for sinusitis 
and asthmatic bronchitis associated with the removal of the 
spleen.  The veteran has not sought to appeal these 
decisions; thus these matters are not currently before the 
Board.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's splenectomy has not resulted in 
complications such as systemic infections with encapsulated 
bacteria.

3.  Scarring from the veteran's appendectomy and splenctomy 
has not resulted in limitation of function.  The scarring 
measures 6.5 x .5 inches and is not ulcerative, painful or 
tender on objective testing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for residuals of a splenectomy are not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.117, 
Diagnostic Code 7706 (2004).

2.  The criteria for an initial compensable rating for 
residuals of an appendectomy have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in April 
2002 and October 2004.  Since these letters fully provided 
notice of elements (1), (2), (3), and (4) see above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental SOC (SSOCs), she was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
She was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the June 2002 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in January 1999.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in 2002 and 2004 were not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in December 2004.  

Outpatient treatment reports from Glen Falls Primary Care, 
Granville Family Health, Community Health Plan, and Mary 
McClellan Family Health Center have been received and 
associated with the claims folder.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran an 
examination in December 1998.  Therefore, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  

38 C.F.R. § 4.2 (2004) requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  

38 C.F.R. § 4.7 (2004) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
medical records from Community Health Plan dated from July 
1991 to March 1992, which note her treatment for various 
ailments, including asthmatic bronchitis and status post-
splenectomy; medical records from Mary McClellan Hospital 
dated from March 1993 to May 1998, which chronicle the 
veteran's treatment for sinusitis and asthmatic bronchitis; 
medical records from Granville Family Health dated from 
November 1996 to March 2002 which note the veteran's 
treatment of sinusitis and asthma; and treatment records from 
Glen Falls Primary Care dated in June 2003, which assess 
status post-splenectomy, asthma, and sinusitis.

Increased rating for splenectomy

The veteran is currently service connected for splenectomy at 
20 percent disabling and seeks an increase evaluation.

Under 38 C.F.R. § 4.117, Diagnostic Code 7706, a splenectomy 
is evaluated as 20 percent disabling.  This is the maximum 
schedular rating available for residuals of a splenectomy.  
For a rating greater than 20 percent, there must be 
complications such as systemic infections with encapsulated 
bacteria.  These complications are rated separately, if 
manifested to a compensable degree.  38 C.F.R. § 4.117, Code 
7706 (2004).  

VA afforded the veteran a hemic disorder examination in 
December 1998.  The examiner noted that the veteran's spleen 
was removed in August 1998 and since that time, the veteran 
ceased fainting and did not require medication.  The veteran 
indicated that she is easily infected with ailments, such as 
the cold virus.  Upon examination, it was noted that the 
veteran had a scar at the site of the splenectomy , which was 
reopened for gallbladder surgery.  At the time of the 
splenectomy, the veteran also had an incidental appendectomy.  
The diagnosis was hereditary spherocytosis, essentially 
asymptomatic following splenectomy in August 1988.  

Given the circumstances in this case, the Board finds that 
there is no medical evidence that the veteran has 
symptomatology indicative of systemic infections with 
encapsulated bacteria.  As discussed earlier, treatment 
records reflect that the veteran has sinusitis and asthmatic 
bronchitis, but it has not been determined that these are 
systemic infections or the result of encapsulated bacteria 
related to the loss of the spleen.  She failed to report for 
an examination to determine the etiology of these problems 
and the Board must rate the disability on the basis of the 
evidence currently of record.  See 38 C.F.R. § 3.655 (2004).  
The veteran is currently in receipt of the maximum disability 
evaluation under Diagnostic Code 7706 and her disability does 
not warrant a separate rating.  A rating evaluation in excess 
of 20 percent for splenectomy is not warranted. 

Increased rating for appendectomy

The veteran is currently service connected for appendectomy 
under Diagnostic Code 7805 for scars.  Scars rated under 
Diagnostic Code 7805 are rated on limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  The Board notes that 38 C.F.R. § 4.118 was revised 
as of August 30, 2002; however, Diagnostic Code 7805 remains 
essentially unchanged.  

In December 1998, VA afforded the veteran a stomach and 
duodenum examination in which it was noted that the veteran 
had no complaints regarding her stomach or duodenum and had 
not past history of problems in this area.  Upon examination, 
she had an upper midline scar measuring 6.5 inches by 0.5 
inches, which was pinkish, non-depressed and non-tender.  The 
veteran's abdomen was non-tender.  The diagnosis was status 
post cholecystectomy with no history or symptoms suggesting 
stomach or duodenum problems.   

None of the medical evidence presented, including the VA 
examination, indicated limitation of function due to the 
veteran's appendectomy.  There is no limitation of function 
of any body part, which would warrant a separate disability 
evaluation.  A compensable evaluation for appendectomy under 
this code is unwarranted.

VA regulations provide that evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14 (2003).  Separate ratings, however, may be assigned 
for the separate and distinct manifestations of the same 
injury.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

During the pendency of this appeal, VA issued new regulations 
for rating disabilities of the skin, which became effective 
August 30, 2002.  The VA General Counsel has held that where 
a law or regulation changes during the pendency of a claim 
for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 
38 U.S.C.A. § 5110(g), can be no earlier than the effective 
date of that change.  The VA can apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  

Alternative rating criteria under Diagnostic Codes 7803 and 
7804 are not for application.  There is no evidence that any 
of the papular scarring is poorly nourished with repeated 
ulceration; tender and painful on objective demonstration or 
examination; or unstable.  The veteran has claimed that the 
scarring is painful, but this was not observed on the VA 
examination.  The scarring affects too small an area to 
warrant a compensable evaluation based on size alone.  See 
38 C.F.R. §4.118, Diagnostic Codes 7801-7804 (2002, 2004).  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for either her service-
connected splenectomy or appendectomy.  There is no objective 
evidence that the disability of the veteran's splenectomy 
and/or appendectomy, in and of itself, has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for splenectomy is denied.

2.  Entitlement to an increased (compensable) evaluation for 
appendectomy is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


